 WESTERN BAND. AND OFFICE SUPPLY COMPANY5112 By interrogating its employees,concerning their union memberships,sentiments,and desires, by threatening to close the plant if the Union came in, by promisingbenefits if the employees form their own organization and if they abandon theirunion membership, and threatening discharge and other reprisals if union member-ship were not abandoned,Respondent engaged in interference,restraint,and coercionof its employees in the exercise of rights guaranteed in Section 7 of the Act, andthereby engaged in unfair labor practices proscribed by Section 8(a)(1) of the Act3By failing to recall and reinstate B T Hawkins, Thurman Nix, Robert DMcGregor, Jr, and Frank Elmore on and after September 18, 1958, and by refusingto reinstate Kenneth Haney, Charles Goodwin, Ray Freeman, Carroll Herron, andJimmy Nix on and after October 27, 1958, Respondent engaged in discriminationto discourage membership in the Union and thereby engaged in unfair labor prac-tices proscribed by Section 8(a) (3) and (1) of the Act4All production and warehouse employees at Respondent's Atlanta plant, ex-cluding office employees, guards, watchmen, and supervisors as defined in the Act,constitute a unit appropriate for collective bargaining within the meaning of Section9(b) of the Act5On September 8, 1958, and at all times thereaffter, the Union has been and nowis the exclusive representative of all the employees in said unit within the meaningof Section9(a) of the Act6By failing and refusing to bargain with the Union on and after September 10,1958, Respondent engaged in unfair labor practices proscribed by Section 8(a) (5)and (1) of the Act[Recommendations omitted from publication ]Western Bankand Office SupplyCompanyandAmalgamatedLithographers of America.Case No 16-CA-1213December 1,1959DECISION AND ORDEROn July 16, 1959, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThereafter the Respondent filedexceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the followmg additionWe agree with`the Trial Examiner that the Respondent dischargedemployee Richard Cabrera in violation of Section 8 (a) (3) of the ActCabrera was hired on November 5, 1957, as a part-time apprenticeSoon after, he was given full status as an apprentice operator andassigned to run an offset pressAlthough only an apprentice, he was125 NLRB No 62 512DECISIONS OF NATIONAL LABOR RELATIONS BOARD.deemed qualified, and was expected, to do the work of a fully trainedmultilith operator.Like most of the other operators, he did not atfirst reach the standards of quality and production called for by thePrinting Industry of America.However, in the last 2 months beforehis dicharge his work improved so that he exceeded these standards.We are persuaded on the record, that he was not an unsatisfactoryemployee.On the morning of November 21, 1958, a conversation took placebetween Cabrera, Superintendent Bush, and Sales Manager Bennittconcerning the plans of the Company to sell one of two multilithmachines.Cabrera was asked which of the two machines was thebetter one.When he replied that number one was better than numbertwo, he was ordered by Bennitt to put some of the good parts fromnumber two machine into number one.He was further told to dothis work during his spare time within the next week or two. In theafternoon of the same day, Superintendent Bush told Cabrera thatthe Respondent intended to loan him for 2 or 3 days' work to anotherlithographing company which was then being struck by the ChargingUnion.Cabrera declined this proposition on the ground that hewas a member of the striking union.He took out his wallet andshowed Bush his union card. Bush said, "Oh, No; not you too?" andwalked away.1At the end of the working day, Bush dischargedCabrera without giving any reason for that action.On November 25,Bush, without any prior request on the part of Cabrera, sent to hima letter to the effect that the discharge was because of a "reduction"due to lack of work.On these facts, and the record as a whole, we find, in agreement withthe Trial Examiner, that Cabrera was discharged for union activitiesand not for inefficiency as contended by the Respondent.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Western Bankand Office Supply Company, Oklahoma City, Oklahoma, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Amalgamated Lithographers ofAmerica, or any other labor organization, by discharging any of itsemployees or discriminating in any other manner in respect to theirhire or tenure of employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercing'We agree with the Trial Examiner'sfinding that this conversation took place onNovember 21, 1958, regardless of whether the struck company asked the Respondent forhelp on November 14 or 21, 1958. WESTERN BANK AND OFFICE SUPPLY COMPANY513their employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Amalgamated Lithogra-plhers of America, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Richard Cabrera immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of pay he may have suffered by reason of the interference,restraint, coercion, and discrimination against him, in the manner setforth in the section of the Intermediate Report entitled "TheRemedy."(b)Post at its plant in Oklahoma City, Oklahoma, copies of thenotice attached to the Intermediate Report marked "Appendix." 2Copies of said notice, to be furnished by the Regional Director for theSixteenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto its employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueand the rights of employment under the terms of this Order.(d)Notify the Regional Director for the Sixteenth Region inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.2 This notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "Recommendations of a Trial Examiner"and substituting inlieu thereof the words"A Decision and Order."In the event that this Order is enforcedby a decree of a United States Court of Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" the words "Pursuant to a Decree of a United StatesCourt of Appeals,Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein alleges that the Company has violated Section 8(a)(3) and(1) of the National Labor Relations Act, as amended,61 Stat.136, bydischargingRichard Cabrera on or about November 21, 1958, and failing and refusing to rein-state him, because of his concerted activities.Admitting the discharge and refusal, 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe answer denies that they occurred because of Cabrera's concerted activities.Ahearing was held before me at Oklahoma City, Oklahoma, on March 26 and 27,1959.Briefs were thereafter filed by the General Counsel and the Company.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESSAND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, an Oklahoma corporation withprincipal place of business in Oklahoma City, Oklahoma,sells atretail at its plantinOklahoma City, printing, stationery, and office equipment; and that during the12-month period preceding the complaint it sold products valued at more than$500,000, of which at least $25,000 was derived from goods and merchandise whichwas shipped from outside the State of Oklahoma directly to the Company's plant inOklahoma City. I find that the Company is engaged in commerce within the mean-ing of the Act.Itwas admitted and I find that the Union is a labor organization within the mean-ing of the Act.II.THE ALLEGED VIOLATION OF SECTION8(a)(3)Cabrera was employed by the Company as a part-time apprentice multilith opera-tor on November 5, 1957, and given full-time status on January 7, 1958.He wasthereafter assigned to running a Harris offset press, "LSB," and then to the "BigHarris,LTC."On the morning of November 21, 1958, during a conversationbetween Cabrera, Bush, the plant superintendent, and Bennitt, the Company'sprinting sales manager, the latter told Cabrera that the Company was thinking ofselling one of the multiliths, and asked Cabrera which machine was better.Cabrerareplied that No. 1 was better than No. 2. Bennitt then told him to switch some goodparts from No. 2 to No. 1 during his spare time or some time during the next weekor two as the Company was thinking of selling No. 2.Immediately after lunch on that day (the testimony whether this conversationtook place on November 21 or exactly 1 week before, on November 14, will beanalyzedinfra)Bush told Cabrera that American-Bond Printing & LithographingCompany, where the Union had called a strike on November 13, needed help andhe was to be sent there for a few days, i.e., the following Monday, Tuesday, andpossibly Wednesday.Cabrera replied that he could not go since he had a card also;and he took his wallet out to show his own union card. Bush's comment was",Oh, no; not you too?"Cabrera affirmed, "Yes, me too," and Bush "just turnedand walked away." If Cabrera's statement that he too was a member of the Unionannoyed or disappointed Bush, his gesture in taking out his wallet to show his cardwas no abirritant.At quitting time on November 21, Bush discharged Cabrera. At issue is thereason for the discharge: whether it was because of Cabrera's indicatedunion mem-bership or because, as claimed, his work was unsatisfactory.There is no issue hereconcerning Cabrera's refusal to cross the picket line at American-Bond or to workthere; he was not discharged for that reason.Gaines, owner of American-Bond, testified that on November 14 he telephonedand asked Bennitt for a replacement for one of his strikers; that Bennit said he hadone man 1 whom he was going to let go because he was no good; that Gaines repliedthat anything was better than nothing at all; and that Bennitt said that he wouldtalk to the man and see whether he was willing to make the change, but called Gainesback in he afternoon and told him that he would not want that man: he had joinedthe Union the week before. Gaines maintained that, while he called other OklahomaCity printers for help the following week also, repeating calls to some, he called theinstant Company only once, on November 14.According to Bennitt, he and Bush had decided during the first week in Novemberthat they would discharge Cabrera.They had allegedly checked production records,decided to discharge a man in the lithographing department, agreed that it wouldbe Cabrera, and decided to wait a couple of weeks (this would explain the November21 date for the discharge) until they got a replacement. (How they knew that itwould take a couple of weeks to get a replacement does not appear. In fact,:'It is unlikely that Gaines remembered at the time of, the hearing the name of a possibleprospective employee mentioned over the telephone while he was trying to obtain strikereplacements in November-if the name was mentioned. WESTERN BANK AND OFFICE SUPPLY COMPANY515Cabrera'splacewastaken by othermen already in theCompany's employ.)According to Bush, they had tentativelyset the firingdate 2 weeks later, but fora differentreason:so that they could finish the work on hand. (If the work on handwas a determiningfactor,here againitdoes not appear that they knew whetheradditional orders would be received in the meantime, as they were, or how many.)As we shall see,, the work on hand was not completed when Cabrera was discharged;neither was the special taskwhich hadbeen assignedto him on the morning ofNovember 21.Where statistical or adjectival data isrelied on tosupport a claim that Cabrerawas inefficient,no conclusioncan reasonably be drawn from figures concerning hisspoilages standingalone withoutcomparison2of spoilage by other multilith opera-tors, as waspointed out at the hearing.The claim that Cabrera was inefficient islimitedto his work on the multilith and data from the Company's records was madeavailable in an attempt to compare his efficiency percentages, cost per thousandimpressions, and spoilage records with those of other employees who worked on themultilith.After Bennitt first testified to Cabrera's spoilageon three jobs, it developedfrom Cabrera's and Bennitt'sfurther testimony that the extent, reason, and respon-sibility therefor were equivocal to say the least.Further, when questioned concern-ingCabrera'sspoilage,Bennitt testified that he hadspoilagerecords for eachemployee; butitwas laterstated on the record that the Company does not keep suchrecords.Bennitt'srecollectionon spoilagewas clearly limited and unreliable.It is unnecessary to detail here the evidence submitted to show that Cabie' ratsperformance on the job was inadequate.As the record indicates, I followed thisevidence closely.Suffice it to say that the data and the testimony concerning-'it, d6not show that Cabrera was inefficient or that he was discharged for that reason.The last study of Cabrera's work was allegedly based on his production from Febrii-ary through the first week in November. Thus the better and poorer periods wereaveraged although it is clear from even a quick glance at the figures offered by theCompany that he attained a far higher efficiency percentage during the last 2 fullmonths, and more than called for by the PIA (Printing Industry of America) stand-ard, which the Company cited.During the first week in October, Bush announcedto the employees that their output must increase: they must reach the PIA standard,and would be removed if they failed.Cabrera exceeded the standard but, when themonth ended, Bush and Bennitt allegedly decided,to discharge him for inefficiency-but*later.Bush had here told the employees that he would evaluate their work infuturo.His last alleged study, a month later, was allegedly based on a differentyardstick.3None of this supports the alleged defense.Nor, can comparison be madewith work done by others after Cabrera was discharged and after the machine wastaken out of production and improved. (Bush testified that the machine had pre-viously been in good shape.)Where comparison could be made, with anotheremployee, Adomitis, who worked during part of Cabrera's employment and thenquit for another job, Bennitt testified that Adomitis' production records had beendestroyed.He admitted that Foreman Myers had told him that he preferredCabrera to Adomitisas a pressman..Bennitt testified further that, although Cabrera was an apprentice, he was "con-sidered" a journeyman.While he received apprentice pay, this was indeed flatteringconsideration; it contradicts the alleged conclusion that he was inefficient, forefficiency and relative quality are high when production is comparable with ajourneyman's while the cost is an apprentice's.Thus inefficiency was not shown,and the stated expectation that he would notbe continuedin employmentremainsto point up the discrimination in Cabrera's discharge a few hours after that statementwas made. Further negating the defense of inefficiencyisBennitt's testimony that,when he asked Bush whether someone was available to help American-Bond, Bushreplied that Cabrera "wasn't too busy, really.the stuff we were doing was jobsthat we could do then, or we could do later, and he would check with him and seeif he wantedto go up there and go to work." [Emphasis supplied.]Here was noquestion of Cabrera's inefficiency, and nosuggestionof the decision allegedly madebefore to discharge him.2 SeeAmerican Life and Accident Insurance Company of Kentucky,123 NLRB 529.'With Cabrera's average being computed on the period since February 1, there is nogood explanation for the failure to discharge him in October (two others were dischargedduring that month for inefficiency), when it was apparent that the average was andmust remain low in' view of that long base period.Further trial or opportunity forCabrera could be explained only if, contrary to Bush's testimony, the prior period were tobe ignored ; and if it were ignored, Cabrera's excellent performance during the last 2 fullmonths would have barred any claim of inefficiency. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDIf asBush testified, after he made up his mind at the end of the first week inNovember to discharge Cabrera for inefficiency, he would not have considered anyimprovement in Cabrera's work during the 2-week period ending November 21because Cabrera's efficiency percentage through the first week in November waspoor, averaging only 66 percent,4then the samereasonwould have promptedCabrera's discharge on October 1 or immediately thereafter as Bush announced anew-broom policy and immediately started to sweep clean.Cabrera's record onaverage from the beginning of February was worse on October 1 than early inNovember and predetermined the average on which Bush allegedly based the decisionto discharge him. In fact, as we have seen, Cabrera's efficiency improved consid-erably in October (as in September) over his prior average and boosted his overallaverage.Yet Bush, allegedly concerned with efficiency percentage and basing onthat his decision to discharge, ignored the marked improvement during the last 2fullmonths, and relied on the overall record on which, when that was worse, he hadnot acted!This is an implausible explanation,5 and I do not believe that it hadbeen decided about November 7 to discharge Cabrera.Gaines provided a detail whichBennitthad omitted when he testified that, whenBennitt called him back on November 14, he reported that the man he had in mindfor Gaines would not do: that man hadjoinedthe Union the week before. (Bennittlater testified that he had been in error in stating that it was in his second conversa-tion with Gaines on November 14 that he told him that the Company was going todischarge the man he had been ready to send to American-Bond; it was during thefirst conversation that day.)It does not appear from Cabrera's or Bush's testimonythat the former said whenbe joined;or from Bennitt'sor Bush's that the latter men-tioned a dateof unionjoining.There is thusno connectionbetween Cabrera'sstatement to Bush of his union membership and Bennitt's statement to Gaines. Infact, Cabrera testifiedearlier inthe hearing that he joined the Union on February 5,1958.All of this indicates that Cabrera was not the man whom Bennitt mentionedto Gaines and who had joined the week before!Conceivably, when Bennitt spoke to Gainesconcerning a manto be let go, hemay have been referring to one of the others whom the Company laid off in Novem-ber or December (those terminationsare not in issue hereand have not been liti-gated) or to anyone else.Clearly the 2-week period cited as having been earlierfixed by Bennitt and Bush for Cabrera's discharge on November 21 had not expiredon November 14. Further,Bennittwas to have the man whom he was going.todischarge go to see Gaines at noon if he wanted to make the change.Whether onthe 14th or the 21st, Cabrera was not that man for he was not spoken to about thisuntil afternoonso that he could notgo to see Gaines at noonor during his lunchperiod.Beyond this is a fact whichhas been noted,will next be considered, andstands out in this welter of conflictingstories:As late as the morning of November21, both Bennitt and Bush expected Cabrera to be continued in his employment.With these reflectionson Bennitt's andBush's credibility, we come to the questionwhether (distinguishing this fromthe conversation between Bennittand Gaines) itwas on November 14 or 21 that Bush spoke with Cabrera about working forAmerican-Bond for a few days.Admittedlyitwas on the morningof the 21st thatBennitt asked Cabrera to switchsome partsfrom one multilith machine to anotherduring the nextweek.It is clearthatas late as the morningof the dischargeBennitt and Bushexpected Cabrerato continue in theCompany's employ. If asGaines testified,Bennitt calledhim backat noon,this also would indicate thatBennitthad anotherman in mindwhen he spoke with Gaines and that the Bush-Cabrera conversation after lunch occurred later.I find that the reaction to Cabrera'sshow ofunionsupport cameon the afternoonof November 21, and I credit histestimony that he was asked on that day, not on November 14, to assist atAmerican-BondsThis permits the possibility that Gainesand Bennitthad talkedon the earlier date, with the idea thatanother companyemployee wasthen beingconsidered, as notedsupra..Why, then,Bennitt spoketo Cabrera about this on* Sometimeduring the summer, whenCabrera'sefficiencypercentage was at its lowestaccording to the data submitted, Bennitt told him to becomefamiliarwith the moredifficult operation of the press so that he could take it over temporarilyin case ofemergency need.As Cabrera's record improved, his apparent desirability, based on hisefficiency, was allegedly lessened.5 This explanation is not bolstered by the differentexplanations noted concerning finish-ing the work on hand and getting a replacement.I do not rely on Cabrera's statements to Foreman Myers since,to assumethat theywere made at the time of the events described is to assume that those events occurred onNovember 21-which is what Myers' testimonywas intendedto prove. WESTERN BANK AND OFFICE SUPPLY COMPANY517November 21 we need not speculate; but he did and learned of Cabrera's unionactivities, and action followed swiftly.While this sequence indicates violation of the Act, it may be noted that theevidence indicates discrimination even had it been on November 14 that Bush spoketo Cabrera about American-Bond and learned about his union membership.Forthen we would have Bush's implausible explanation that he acted on Cabrera'srecord as of the end of the first week in November, notedsupra;Bush's andBennitt's expectation on the morning of the 21st that Cabrera would be workingthere the next week; and no valid explanation for the discharge that afternoon.Were it necessary to provide here a reasonable explanation where the Companyhas failed to do so, one could guess that, with orders on hand which were notsufficient to keep all employees busy, Bennitt and Bush assigned to Cabrera onNovember 21 the task of putting the No. 1 multilith machine in better conditionwith parts from the No. 2; that they then recognized the opportunity to answerGaines' plea of the week before, and spoke to Cabrera about it; and that this com-bination of circumstances led to the disclosure of his union membership and tohis refusal to work at the strike-bound plant.But all of this would still spell outdiscrimination since, while the Company could have discharged or laid off Cabrera forlack of work (this would point to Bush's alleged and inconsistent reason onNovember 7 as an attempt to explain the action taken 2 weeks later) it had notdischarged him but found other duties for him in addition to his regular duties.The union activities would thus have weighed more heavily and triggered thedecision to discharge.?Ifany slight basis remained for crediting the testimony that Cabrera wasdischarged for inefficiency, Bush's letter of November 25 to the effect that the"reduction" was due to lack of work would effectively remove it.Nor did Bushenhance his credibility when he attempted to gloss over that letter by declaring thatthe reason stated, lack of work, was "partially the reason. It could have been goneinto, if you measured it down, we could have said lack of work."Ostensibly toassist Cabrera in getting another job, this letter was apparently sent without requeston his part and was thus a voluntary statement made at the time by the Companyand contrary to the reason now assigned for the discharge.Nor was this reason,that his work was unsatisfactory, stated to Cabrera when he was discharged.While there are several references to lack of work, this was at most to be theoccasion, not the reason, for the discharge already agreed upon; we recall that thedecision to discharge Cabrera for inefficiency had allegedly been made on November7, to be carried out in 2 weeks, when the work already scheduled would be com-pleted.But not only did a few days' work remain on the job on which Cabrera wasengaged on November 21, but he now had an additional rush job which was notincluded in Bush's 2-week-old schedule list; and this rush job was completed thefollowing week by another employee who Bush believed ("hoped" might be a moreaccurate - 'ord) was competent, because of alleged multilith experience elsewhere,to handle it although he had not done multilith work for this company before.8Here we not only have the different explanations notedsuprafor delaying thedischarge for 2 weeks (Bennitt's to get a replacement, and Bush's to finish the work),but having seen that the defense of inefficiency has not been sustained,we now findthat lack of work has not been shown.It is conceded that Bennitt and Bush now knew that Cabrera was a member ofthe Union; and he had refused to cross the picket line to work at American-Bond.Discrimination is no less such even if other employees who indicate union sympathy7N.L.R.B, v. Whitin Machine Works,204 F. 2d 883, 885 (C.A. 1).8 This was hardly the type of replacement which an employer would use after waiting2 weeks ; if, as claimed, Bennitt wanted a well-qualified man to replace Cabrera and putCabrera's discharge off for 2 weeks so that a replacement could be obtained, he wouldhave waited longer to find a proved and adequate one. In fact, it appears that themultilithwas operated for several months after Cabrera's discharge by Willis, anoperator who does not appear to have 'had multilith experience, had to have the pressmade ready for him, and had a high cost per thousand impressions. (It was later stipu-lated that for 2 weeks in August, when Myers was on vacation and Cabrera replaced himon the Big Harris, Willis handled a few and the simplest multilith jobs.)SupervisorMyers testified that there was "no comparison" between Willis' work and Cabrera's, inthe latter's favor.Severalmen appear to have followed Cabrera in rapid succession.If, as the Company argues, Willis was not expected to do as well because he was paid lessthan Cabrera, the further comparison which the Company cites, between Cabrera andemployee Campbell, must fail for the similar reason that the latter was paid still more.535828-60--vol. 125-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDare not discharged.To the evidence of discrimination in the different and insuffi-cient explanations for Cabrera's discharge, can be added the finding that it was onNovember 21 that he was spoken to about working at American-Bond so that thereis now the factor of timing: disclosure of union membership and refusal to workat a strike-bound plant, and immediate discharge. (The interrelationship of thefacts testified to and found has made it necessary to cite them in one connection andthen to repeat them in another.An outline will clarify understanding and indicatethe unified whole.)With all of this said, loudest and re-echoing above the evidence concerningdates, decisions allegedly made, reasons therefor, and deficiencies in performance,is the plangent tone struck by the admitted expectation on the morning of November21 that Cabrera would be continued apparently indefinitely and for at least anotherweek as he was assigned duties in addition to those connected with operation ofthe machines.The suddenly acquired knowledge of his union activity explains thepalpable about-face and his discharge on November 21.No other explanation ofthe precipitate reversal of the attitude and expectation expressed that morning haseven been suggested.Nor is explanation or support for the Company's action tobe found in Bush's testimony that some employees are members of this or otherunions.For example, it was testified that the present multilith operator is amember of the Pressmen's Union. On the other hand, he worked at American-Bondfor 12 days during the strike there. If one fact sheds light on the Company'sattitude, the other may also.Neither does failure to discharge Myers for his refusalto handle "struck work" after Cabrera's discharge negate the earlier discrimination.IfCabrera's show of his union card was provocative where other union memberswere not so, that difference may explain the different reaction; it does not justify it.This otherwise unexplained about-face falls into place with the finding that it wason November 21 that Cabrera informed Bush of his union membership, sympathy,and support.But a contrary finding, that this conversation occurred on November14, would be of little help to the Company.For we would then have the 7-day-oldknowledge, the intention on November 21 to continue Cabrera's employment, theclear and unexplained reversal of that intention, and the insufficient reason assignedfor the discharge.The failure to discriminate earlier during the 7-day period wouldnot bar the finding of discrimination when it did occur.To all of this must be added the fact, testified to by both Bush and Cabrera, thatthe latter was to be loaned out to American-Bond for only 2 or possibly 3 days.Whether on November 14 or 21, if the Company could thus spare Cabrera at thattime, the prior decision to discharge him (had there been such a decision) wouldhave been expressed at that time instead of the proposed transfer.In sum, I find that Cabrera had been a satisfactory employee; continuation of hisemployment had been indicated on the very day of his discharge; and the dischargefollowed his disclosure of union membership and support and was not otherwisesatisfactorily explained.Cabrera's alleged shortcomings did not become so im-portant as to warrant discharge until he disclosed his union activities. I do notcredit the testimony that Bennitt and Bush had earlier decided to discharge him butto wait for 2 weeks to obtain a replacement according to one, to finish the workaccording to the other.Not only does it not appear that Cabrera's discharge wasnot warranted from the evidence received concerning his and other employees'production; by itself this might indicate only mistaken judgment on the Company'spart when it discharged him. But the evidence shows that, as late as the morningof November 21, it was not the Company's judgment and decision to discharge him,and that the triggering and determinative factor was his union activity.III. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section II, above, occurring in connec-tion with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.IV.THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desisttherefrom and take certain affirmative action in order to effectuate the policies ofthe Act.It has been found that the Company, by discharging Cabrera, discriminated againsthim in respect to his hire and tenure of employment in violation of Section 8(a)(3) WESTERN BANK. AND OFFICE SUPPLY COMPANY519of the Act.I shall therefore recommend that it cease and desist therefrom and frominfringing in any other manner upon the rights guaranteed in Section 7 of the Act.I shall further recommend that the Company offer to Richard Cabrera immediatereinstatement to his former or substantially equivalent position,9without prejudice tohis seniority and other rights and privileges,and make him whole for any loss of paysustained by reason of the discrimination against him,computation to be made in thecustomary manner.10 I shall further recommend that the Board order the Companyto preserve and make available to the Board upon request payroll and other recordsto facilitate the checking of the amount of backpay due and the rights of employment.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Amalgamated Lithographers of America is a labor organization within themeaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of RichardCabrera, thereby discouraging membership in a labor organization,the Companyhas engaged in and is engaging in unfair labor organization,and the Company hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.3.By such discrimination,thereby interfering with, restraining,and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, theCompany has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a)( 1 ) of the Act.The aforesaid labor practices are unfair labor practices affecting commerce, withinthe meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]9The Chase National Bank of the City of New York, an Juan,Puerto Rico,Branch,65 NLRB 827.10Crossett Lumber Company,8NLRB 440;Republic Steel Corporationv.N.L.R.B.,311 U.S.7; F. W. Woolworth Company,90 NLRB 289, 291-294.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tionsBoard, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Amalgamated Lithographers ofAmerica, or any other labor organization,by discharging any of our employeesor discriminating in any other manner in respect to their hire or tenure ofemployment,or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist Amalgamated Lithographers of America,or any otherlabor organization,to bargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any or allsuch activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.WE WILL offer to Richard Cabrera immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of paysuffered as a result of the interference,restraint,coercion, and discriminationagainst him.WESTERN BANK AND OFFICESUPPLY COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.